11/22/2022
                                                            -

            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                              Case Number: DA 22-0629


                                          DA 22-0629
                                                                            2



 BILLY BUDD SULLIVAN,                                                       rov 2 2 21'.?2
              Plaintiff,                                               C.        '
                                                                                o;
                                                                                             urt



 HARRY RICHARDS,

              Plaintiff and Appellant,                                  ORDER

       v.

 ALICIA DORMAN and JASON FORTNEY,

              Defendants and Appellees.



       Harry Richards has filed a verified Petition for an Out-of-Time appeal of an October
4, 2022 decision issued in the Nineteenth Judicial District Court, Lincoln County,
concerning an easement dispute.' Richards states that the decision did not reach him in a
timely fashion due to various delays.
       M. R. App. P. 4(6) allows this Court to grant an out-of-time appeal "[i]n the
infrequent harsh case and under extraordinary circumstances amounting to a gross
miscarriage of justice[1" Richards missed the thirty-day filing deadline by only three days
and is representing himself on appeal. The Court affords some latitude to self-represented
litigants and prefers to consider and decide cases on the merits, with both parties having an
opportunity to be heard. Under the circumstances, we conclude that Richards's appeal
should be allowed to proceed.
       Finally, Richards included a certificate of service of his Petition on the opposing
parties, Alicia Dorman and Jason Fortney. We point out that the address provided is not



        `Both Plaintiffs Billy Budd Sullivan and Harry Richards signed the Petition for an Out-of-
Time Appeal on November 4, 2022. The notary, however, attested only to Harry Richards's
signature. The Clerk of the Supreme Court amended the caption to reflect the parties.
complete because it is missing a post-office box number. The Court is unable to determine
whether they received a copy of Richards's Petition and other pleadings. We advise
Richards that proper service of all papers filed with this Court is required. M. R. App.
P. 10(2). Richards must serve a copy of his opening brief and reply brief to the opposing
parties by mail and with a complete mailing address on the certificate of service. Failure
to do so will result in the pleading being returned to Richards at his expense.
       IT IS THEREFORE ORDERED that Richards's Petition for an Out-of-Time Appeal
is GRANTED.
       The Clerk of the Supreme Court is directed to file Richards's accompanying Notice
of Appeal as of the date of this Order.
       The Clerk is also directed to provide a copy of this Order to Alicia Dorman and
Jason Fortney, along with a copy of the Petition for Out-of-Time Appeal, Notice of Appeal,
and accompanying documents, and to provide a copy of this Order to Harry Richards and
to Billy Budd Sullivan.
                     `0-4
       DATED this ZZ, day of November, 2022.



                                                                Chief Justice




                                                                  Ju   es


                                             2